Name: 2002/913/EC: Council Decision of 11 November 2002 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Africa
 Date Published: 2002-11-21

 Avis juridique important|32002D09132002/913/EC: Council Decision of 11 November 2002 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002 Official Journal L 317 , 21/11/2002 P. 0029 - 0030Council Decisionof 11 November 2002on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002(2002/913/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission(1),Whereas:(1) The European Community and the Republic of Angola have entered into negotiations to determine any amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola(2) at the end of the period of application of the Protocol annexed thereto.(2) During the negotiations, the two Parties decided to extend the current Protocol for three months by means of an Agreement in the form of an Exchange of Letters initialled on 26 April 2002, pending the conclusion of the negotiations on the amendments to be made to the Protocol.(3) Under the Exchange of Letters, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Angola for the period from 3 May 2002 to 2 August 2002.(4) To avoid an interruption of the fishing activities of Community vessels, the extension must be applied at the earliest opportunity. The Agreement in the form of an Exchange of Letters should therefore be signed subject to a definitive decision under Article 37 of the Treaty.(5) The allocation of the fishing rights among the Member States under the expired Protocol should be confirmed,HAS DECIDED AS FOLLOWS:Article 1The signing of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May 2002 to 2 August 2002 is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The Agreement referred to in Article 1 shall be applied on a provisional basis by the Community from 3 May 2002.Article 3The fishing rights established pro rata temporis by Article 1 shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing rights fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 4The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community, subject to its conclusion.Done at Brussels, 11 November 2002.For the CouncilThe PresidentB. Mikkelsen(1) Proposal of 10 July 2002 (not yet published in the Official Journal).(2) OJ L 341, 3.12.1987, p. 2.